Citation Nr: 0410045	
Decision Date: 04/19/04    Archive Date: 04/29/04

DOCKET NO.  02-08 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1963 to June 
1965.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  

The RO continued a 30 percent disabling rating for residuals of a 
dislocation of the left shoulder and a 10 percent rating for 
hemorrhoids.  The RO also denied a claim of entitlement to a TDIU.

In November 2002 the veteran provided oral before a Hearing 
Officer at the RO, a transcript of which has been associated with 
the claims file.

In May 2003 the RO granted entitlement to an increased evaluation 
of 40 percent for residuals of a left shoulder dislocation, and a 
20 percent evaluation for hemorrhoids.  

The RO notified the veteran by letter dated May 12, 2003, of the 
above grants, and include a copy of the rating decision of the 
same date, both of which advised him that the awards were 
considered a full grant of the benefits requested on appeal as to 
these issue and no further action would be taken unless 
dissatisfaction were expressed.

The Board notes that neither the veteran nor his representatives 
at the RO or the Board have expressed dissatisfaction with the May 
2003 RO awards of increased evaluations for the service-connected 
disabilities.  Moreover, the service representatives have limited 
their final statements on the veteran's behalf to the denial of 
entitlement to a TDIU.  The Board has accordingly construed the 
issue on appeal as limited to the denial of entitlement to a TDIU.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable resolution of 
the issues on appeal has been obtained.

2.  Service connection is currently in effect for: residuals of a 
left shoulder dislocation, evaluated as 40 percent disabling; and 
hemorrhoids, evaluated as 20 percent disabling.  The veteran's 
combined schedular rating since July 2000 is 50 percent disabling.  

3.  The veteran last worked in 1975, has two years of college, and 
occupational experience as a boiler maker.

4.  The veteran's service-connected disabilities, when evaluated 
in association with his educational attainment and occupational 
background, have not been shown to render him unable to secure or 
follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a TDIU have not been met. 38 U.S.C.A. §§ 501, 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 
3.341, 4.1, 4.3, 4.15, 4.16, 4.17, 4.18, 4.19, 4.25 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a well-
grounded claim, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims (CAVC) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well grounded.  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103 (West Supp. 2002)).  The Act also 
requires the Secretary to make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate a claim 
for benefits, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A § 
5103A (West 2002).  

However, nothing in section 5103A precludes VA from providing such 
assistance as the Secretary considers appropriate.  38 U.S.C.A. § 
5103(g) (West 2002).  Accordingly, the Secretary determined that 
some limited assistance was warranted to claimants attempting to 
reopen claims.  In particular, the Secretary determined that VA 
should request any existing records from Federal agencies or non-
Federal agency sources, if reasonably identified by the claimant, 
in order to assist the claimant in reopening his or her claim.  66 
Fed. Reg. 45,628.  

In addition, VA has published regulations to implement many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2002)).  

These new regulations, which in pertinent part are effective as of 
the date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights other than 
those provided by the VCAA."  66 Fed. Reg. 45,629.  


The United States Court of Appeals for the Federal Circuit (CAFC) 
recently held that only section 4 of the VCAA (which eliminated 
the well-grounded claim requirement) is retroactively applicable 
to decisions of the Board entered before the enactment date of the 
VCAA, and that section 3(a) of the VCAA (covering duty-to-notify 
and duty-to-assist provisions) is not retroactively applicable to 
pre-VCAA decisions of the Board.  

However, although the CAFC appears to have reasoned that the VCAA 
may not retroactively apply to claims or appeals pending on the 
date of its enactment, it stated that it was not deciding that 
question at this time.  See Bernklau v. Principi, 291 F. 3d 795 
(Fed. Cir. 2002); Dyment v. Principi, 287 F. 3d 1377 (Fed. Cir. 
2002); see also Holliday v. Principi, 14 Vet. App. 280 (2001); see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In this regard, the Board notes that VAOPGCPREC 11-00 appears to 
hold that the VCAA is retroactively applicable to claims pending 
on the date of its enactment.  Further, the regulations issued to 
implement the VCAA are expressly applicable to "any claim for 
benefits received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that date but 
not decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 29, 
2001).  

Precedent opinions of the chief legal officer of the Department, 
and regulations of the Department, are binding on the Board.  38 
U.S.C.A. § 7104(c) (West 2002).  Therefore, for purposes of the 
present case, the Board will assume that the VCAA is applicable to 
claims or appeals pending before the RO or the Board on the date 
of its enactment.  In the case at hand, the Board is satisfied 
that the duty to notify and the duty assist have been met under 
the new law with respect to the issues on appeal.   

In January 2004, the RO notified the veteran of the enactment of 
the VCAA.  The RO advised him to identify any evidence not already 
of record, and that it would make reasonable efforts to obtain any 
such evidence pertaining to the issue currently on appeal.  
Previous duty to assist letters were sent in August 2000 and 
August 2002.  
In a September 2002 response, the veteran did not indicate that 
there was any outstanding evidence of record.  In notifying the 
veteran as indicated above,  the RO satisfied the VCAA requirement 
that VA notify the veteran as to which evidence was to be provided 
by the veteran, and which would be provided by VA.  38 C.F.R. § 
5103(a) (West Supp. 2002); see Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The duty to notify has thus been satisfied, as the veteran has 
been provided with notice of what is required to substantiate his 
claims.  In particular, through the issuance of the September 2000 
rating decision, the April 2002 statement of the case (SOC), the 
May 2003 supplemental statement of the case (SSOC), and the May 
2003 rating decision, he has been given notice of the requirements 
for a TDIU.  

In light of the above, the Board finds that the duty to notify has 
been satisfied.  38 U.S.C.A. § 5103 (West Supp. 2002); 66 Fed. 
Reg. 45,620, 45,630 (August 29, 2001) (codified at 38 C.F.R. § 
3.159(b)).  

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to substantiate 
the veteran's claim, including any relevant records adequately 
identified by him, as well as authorized by him to be obtained.  

The evidence includes the service medical records that pertain to 
the issue on appeal.  VA and non-VA treatment records have also 
obtained. The veteran testified before the local RO in November 
2002 in support of his claim.  The transcript of that hearing is 
of record.  Efforts to obtain medical records from the Social 
Security Administration resulted in a negative response.

The veteran also underwent a VA compensation examination in March 
1998, August 2000, and August 2003, and those examination reports 
are of record.  The Board finds that another VA examination is not 
warranted in this case because there is no reasonable possibility 
that additional VA examination would substantiate his claim.  The 
VA examinations of record address the nature and severity of the 
veteran's service connected disabilities.  Therefore, remand or 
deferral for the scheduling of additional VA examination is not 
required.  38 U.S.C.A. § 5103A(d) (West 2002).  

The Board is of the opinion that there is no further duty to 
assist in this case because the evidence on file establishes (as 
will be discussed in further detail below) that the claim must be 
denied.  The circumstances under which VA will refrain from or 
discontinue providing assistance includes a claimant's 
ineligibility for the benefit sought.  38 U.S.C.A. § 5103A(a)(2) 
(West 2002).

Therefore, any change in the law brought about by the VCAA would 
have no effect on the appeal.  If every effort were taken to 
assist the veteran in obtaining relevant evidence, there would 
remain no reasonable possibility that such assistance could aid in 
substantiating this claim.  Thus, the Board concludes that there 
is no further duty to assist the veteran in the development of his 
claim.  38 U.S.C. § 5103A.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing the 
facts pertinent to his claim is required to comply with the duty 
to assist under both the former law and the new VCAA.  38 U.S.C.A. 
§ 5107(a) (West 2002); 38 U.S.C.A. §§ 5103 and 5103A (West Supp. 
2002)); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (codified at 38 C.F.R. 
§ 3.159).  

In reaching this determination, the Board has considered the fact 
that the law with respect to the duty to assist has been 
significantly changed during the course of the appeal.  As a 
result, the Board has considered the applicability of Bernard v. 
Brown, 4 Vet. App. 384, 393-394 (1993).  

In Bernard, the CAVC has held that, before the Board addresses in 
a decision a question that has not been addressed by the RO, it 
must consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument, an opportunity to 
submit such evidence or argument, and an opportunity to address 
the question at a hearing, and whether the claimant has been 
prejudiced by any denials of those opportunities.

In the veteran's case at hand, the Board finds that the veteran is 
not prejudiced by its consideration in the first instance of his 
claim pursuant to this new law.  As set forth above, VA has 
already met all obligations to the veteran under this new law.

Moreover, the veteran has been offered the opportunity to submit 
evidence and argument on the merits of the issue on appeal, and 
has done so.  In view of the foregoing, the Board finds that the 
veteran will not be prejudiced by its actions and that a remand 
for adjudication by the RO would only serve to further delay 
resolution of his claims.  See Bernard, supra.

Therefore, no useful purpose would be served in remanding or 
deferring this matter simply for further consideration of the VCAA 
by the RO.  This would result in additional and unnecessary 
burdens on VA, with no benefit flowing to the veteran.  

The CAVC has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated on 
other grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the CAVC recently 
stated, "The VCAA is a reason to remand many, many claims, but it 
is not an excuse to remand all claims."  Livesay v. Principi, 15 
Vet. App. 165, 178 (2001).

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 17 Vet. App. 412 (2004).  

In this case, the initial AOJ decision was made prior to November 
9, 2000, the date the VCAA was enacted.  VA believes that this 
decision is incorrect as it applies to cases where the initial AOJ 
decision was made prior to the enactment of the VCAA and is 
pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without conceding the 
correctness of Pelegrini, the Board finds that any defect with 
respect to the VCAA notice requirement in this case was harmless 
error for the reasons specified above.  



The veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond to 
VA notices.  Therefore, not withstanding Pelegrini, to decide the 
appeal would not be prejudicial error to the claimant.

The decision in Pelegrini further held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or something to 
the effect that the claimant should "give us everything you've got 
pertaining to your claim(s)."  

This new "fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  The veteran was afforded 
opportunities to submit additional evidence.  It appears to the 
Board that the claimant has indeed been notified that he should 
provide or identify any and all evidence relevant to the claim.  

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

In this case, because each of the four content requirements of a 
VCAA notice has been fully satisfied, the Board concludes that any 
error in not providing a single notice to the appellant covering 
all content requirements is harmless error. 




The Board finds that VA has done everything reasonably possible to 
assist the veteran.  Adjudication of the claim may proceed, 
consistent with the VCAA.  
The record demonstrates that remand for further action in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini, supra. 

Having determined that the duty to notify and the duty to assist 
have been satisfied, the Board turns to an evaluation of the 
veteran's claims on the merits.  


Criteria

Ratings shall be based as far as practicable, upon the average 
impairments of earning capacity with the additional proviso that 
the Secretary shall from time to time readjust this schedule of 
ratings in accordance with experience.  To accord justice, 
therefore, to the exceptional case where the schedular evaluations 
are found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the criteria 
set forth in this paragraph an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or disabilities.  
The governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
impractical the application of the regular schedular standards. 38 
C.F.R. § 3.321(b)(1) (2003).

Generally, total disability will be considered to exist when there 
is present any impairment of mind or body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation. See 38 C.F.R. § 3.340.

Total disability ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 percent disability evaluation or, 
with less disability, if certain criteria are met. Id.   
Where the schedular rating is less than total, a total disability 
rating for compensation purposes may be assigned when it is found 
that the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single service-
connected disability ratable at 60 percent or more, or as a result 
of two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 70 
percent or more. See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  

Where these percentage requirements are not met, entitlement to 
the benefits on an extraschedular basis may be considered when the 
veteran is unable to secure and follow a substantially gainful 
occupation by reason of service- connected disabilities. See 38 
C.F.R. §§ 3.321(b), 4.16(b).

In determining whether an individual is unemployable by reason of 
service-connected disabilities, consideration must be given to the 
type of employment for which the veteran would be qualified.  Such 
consideration would include education and occupational experience.  
Age may not be considered a factor. See 38 C.F.R. 
§ 3.341. Unemployability associated with advancing age or 
intercurrent disability may not be used as a basis for assignment 
of a total disability rating. See 38 C.F.R. § 4.19.

When, after consideration of all of the evidence and material of 
record in an appropriate case before VA, there is an approximate 
balance of positive and negative evidence regarding the merits of 
an issue material to the determination of the matter, the benefit 
of the doubt in resolving each such issue shall be given to the 
claimant. Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. 
§§ 3.102, 4.3.

The Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there is 
an approximate balance of positive and negative evidence regarding 
the merits of an issue material to the determination of the 
matter, the Secretary shall give the benefit of the doubt in 
resolving each such issue. See 38 U.S.C.A. § 5107.


Factual Background

Left Shoulder

The pertinent evidence is as follows.  Upon VA examination in 
August 2000, the veteran complained of recurrent dislocation of 
his left shoulder and a frozen left shoulder with chronic pain.  
He indicated that he was unable to reach over the horizontal and 
was unable to carry anything in his left arm due to pain and 
weakness of the shoulder.  He also complained of numbness in the 
left arm.

Physical examination of the left shoulder showed it to be markedly 
asymmetrical and elevated above the vertical compared to the 
right.  Range of motion was as follows: flexion to 45 degrees, 
limited by pain at 40 degrees; extension to 55 degrees, limited by 
lack of endurance at 51 degrees; adduction to 10 degrees, limited 
by fatigability at 5 degrees; abduction to 90 degrees, limited by 
pain at 80 degrees; internal rotation to 35 degrees, limited by 
weakness at 35 degrees; and external rotation to 40 degrees, 
limited by pain at 35 degrees.  The veteran was diagnosed with 
chronic left shoulder pain secondary to frozen shoulder secondary 
to recurrent left shoulder dislocation.  X-rays showed no definite 
evidence of dislocation.  The examiner opined that though the 
veteran could not perform work requiring heavy lifting, he could 
perform desk type work.  It was the examiner's opinion that the 
veteran was not unemployable.

In November 2002, the veteran presented testimony before a Hearing 
Officer at the Indianapolis RO.  He testified that he couldn't 
raise his shoulder above his head.  He further stated that his 
shoulder locked, causing him throbbing pain.  He indicated that he 
also suffered from numbness.

Hemorrhoids 

The pertinent evidence is as follows.  Upon VA examination in 
March 1998, the veteran complained of pain with bowel movements.  
He had normal sphincter control.  

There was no fecal leakage or involuntary bowel movements noted.  
There were also no signs of anemia or fissures.  The rectum and 
anus were normal.  The veteran had internal and external tender 
hemorrhoids.  There was a trace of blood.

Upon VA examination in August 2000, the veteran complained of 
bright red blood with bowel movements.  He indicated that used 
over-the-counter creams and suppositories.  Physical examination 
revealed visible external and internal hemorrhoids.

In November 2002 the veteran presented testimony before the local 
RO.  He testified that his hemorrhoids caused bleeding, burning, 
and swelling with bowel movements.  There were no findings with 
respect to hemorrhoids upon VA Genitourinary examination in August 
2003.


TDIU

The veteran filed an application for TDIU in July 2000.  He 
indicated that his service-connected left shoulder and non-service 
connected back prevented him from securing or following any 
substantially gainful occupation.  His application revealed that 
he last worked full-time as a boiler maker in 1975.  

He indicated that he became too disabled to work in 1976.  The 
veteran indicated that he completed two years of college.  He 
reported that he had been under a doctor's care and/or 
hospitalized within the 12 months previous to his application.

Upon VA examination in August 2000, while the veteran was unable 
to perform work requiring heavy lifting, the examiner indicated 
that the veteran was able to perform desk type work.  It was the 
examiner's opinion that the veteran was not unemployable.


Private medical records from USS Family Medical Center indicate 
the veteran was treated for hypertension, low back pain, 
endogenous depression, arthritis, renal insufficiency, and 
moderate to marked emphysema.  He did not receive treatment for 
his left shoulder or hemorrhoids.

In November 2002, the veteran presented testimony before the local 
RO.  He testified that his shoulder precluded employment.  He 
further indicated that he was put on Social Security Disability 
because of his shoulder and back.  As indicated previously, 
records from the Social Security Administration (SSA) were 
unavailable.  A check of the SSA database revealed that the 
veteran's disability began in August 1975.  Payments began in 
February 1976.  Supplemental Security Income was terminated in 
April 1995 due to the veteran's incarceration.


Analysis

The first step is to evaluate the veteran's claim under the 
objective criteria listed in 38 C.F.R. § 4.16(a).  In the instant 
case, the veteran is in receipt of service connection for: 
residuals of a left shoulder dislocation, 40 percent disabling; 
and hemorrhoids, 20 percent disabling.  

Considering the evidence of record, summarized in pertinent part 
above, and in light of the applicable laws and regulations, the 
veteran's residuals for a left shoulder dislocation symptomatology 
more closely approximates the criteria for the currently assigned 
40 percent rating.  

In this regard, the Board notes that as the veteran's left hand is 
not dominant, a 40 percent evaluation is the maximum schedular 
rating available under diagnostic code 5200. 38 C.F.R. § 4.71a.  
In order to assign a higher rating, the Board has looked to other 
analogous criteria.  However, based on the medical evidence 
previously delineated, there are no objective manifestations of 
impairment of the humerus, to include nonunion of the humeral head 
(false flail joint) or loss of head (flail shoulder), to warrant 
an increased rating. Id.    

In light of the veteran's credible complaints of pain experienced 
in his left shoulder, the Board has considered functional loss due 
to flare-ups of pain, fatigability, incoordination, pain on 
movement, and weakness, and they are reflected in the increased 
rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 
Vet. App. 202, 206-7 (1995).  However, loss of range of motion due 
to pain, weakness, and fatigability, are already contemplated in 
the current 40 percent evaluation.  There is no other applicable 
diagnostic code that would support a higher rating based on 
limitation of motion.  

The veteran's hemorrhoids are currently rated under diagnostic 
code 7336.  Under this code section, a 20 percent rating is 
assigned for hemorrhoids, external or internal, with persistent 
bleeding and with secondary anemia, or with fissures. 38 C.F.R. § 
4.114.  

Considering the evidence of record, summarized in pertinent part 
above, and in light of the applicable laws and regulations, the 
veteran's hemorrhoids symptomatology more closely approximates the 
criteria for the currently assigned 20 percent rating.  

In this regard, the Board notes that the 20 percent evaluation is 
the maximum schedular rating available under diagnostic code 7336. 
38 C.F.R. § 4.114.  In order to assign a higher rating, the Board 
has looked to other analogous criteria.  However, based on the 
medical evidence previously delineated, there is no objective 
manifestations of: impairment of sphincter control (diagnostic 
code 7332); stricture of the rectum and anus (diagnostic code 
7333); or prolapse of the rectum (diagnostic 7334). Id.    

Under 38 C.F.R. § 4.25, the veteran's disabilities are combined 
based upon the combined rating table, to give him a combined 
rating of 50 percent.  Therefore, he does not meet the specific 
percentage requirements of 38 C.F.R. § 4.16(a).  

Having failed to meet the objective criteria of 38 C.F.R. § 
4.16(a), it then becomes necessary to consider the veteran's claim 
under 38 C.F.R. § 4.16(b) subjective criteria.  



It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rating totally 
disabled. 38 C.F.R. § 4.16(b).  

Therefore, rating boards should submit to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration all cases of veterans who are unemployable by reason 
of service-connected disabilities, but who fail to meet the 
percentage standards set forth in § 4.16(a). Id.

The issue is then whether the veteran's service connected 
disabilities, as previously noted, preclude him from engaging in 
substantially gainful employment (i.e., work which is more than 
marginal, that permits the individual to earn a "living wage"). 
Moore v. Derwinski, 1 Vet. App. 356 (1991).  For a veteran to 
prevail on a claim for a TDIU, the record must reflect some 
factor, which takes this case outside the norm.  

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain or 
keep employment, but the ultimate question is whether the veteran 
is capable of performing the physical and mental acts required by 
employment, not whether he can find employment.  Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).

In the instant case, medical records contained in the claims 
folder to include, reports of VA examination dated in March 1998, 
August 2000, and August 2003, and private medical records from USS 
Family Medical Center   were reviewed.  The veteran has not 
submitted any additional evidence in support of his TDIU claim.  

As shown by the veteran's application for a TDIU, the veteran was 
able to work from 1957 to 1976 as a boiler maker for USX 
Corporation.  The veteran contends that he is unable to work due 
to his shoulder and back.  First, the Board finds that the veteran 
is not service-connected for a back disability.  



Second, upon VA examination in August 2000, while the veteran was 
unable to perform work requiring heavy lifting, the examiner 
indicated that the veteran was able to perform desk type work.  

It was the examiner's opinion that the veteran was not 
unemployable.  Aside from the veteran's own contentions, there is 
no medical evidence to support his assertions of unemployability 
due solely to his service-connected disabilities.  

The Board is required to address the issue of entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) only in cases 
where the issue is expressly raised by the claimant or the record 
before the Board contains evidence of "exceptional or unusual" 
circumstances indicating that the rating schedule may be 
inadequate to compensate for the average impairment of earning 
capacity due to the disability. Shipwash, supra; Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993); VAOPGPREC 6-96.  

In addition, the Board is required to address the issue of 
entitlement to a TDIU under 38 C.F.R. § 4.16(b) again only in 
cases where the issue is expressly raised by the claimant or the 
record before the Board contains evidence that the veteran may be 
unable to secure or follow a substantially gainful occupation due 
to his service-connected disability. Id.

As it has been determined that the veteran's service-connected 
disabilities when standing alone do not render him unable to 
follow a substantially gainful occupation, referral to the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service, is not necessary pursuant to 38 C.F.R. § 3.321(b)(1); 
Floyd, supra; Bagwell, supra.  

Accordingly, the veteran's claim for entitlement to a TDIU is 
denied.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not applicable.  
Gilbert, supra.  


ORDER

Entitlement to a TDIU is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



